Rost, J.,

delivered the opinion of the court.
The plaintiffs proceeded by an attachment against the defendants, who are a commercial firm residing at Brandon, in the state of Mississippi, and cited the firm of N. & J. Dick & Co. as garnishees.
The garnishees answered, that they had nothing in their possession belonging to Bledsoe & Samuel, but that they had seventy-three hogsheads of tobacco and fourteen hundred and ninety-two dollars belonging to Samuel & Bledsoe, and that the said Samuel & Bledsoe were indebted to them in the sum of six thousand one hundred and seven dollars and twenty-nine cents, for acceptances of bills of exchange, and for which they claimed a lien and privilege on the property and money in their hands.
The plaintiffs obtained a judgment against the defendants, and subsequently took a rule upon the garnishees to *491show cause why- judgment should not be entered against them for the amount of said judgment, and why they should not deliver up to the sheriff seventy-three hogsheads of tobacco, or the proceeds of the same, in satisfaction thereof: the rule was made absolute, and the garnishees appealed.
Factors orcom-chants cannot Qe“eIlen ” goods, moneys or property tor a general ba-ag^nsrdie own-^¡“'’“reditor" °
.The onigpri-0r Commission expressly s'1'’™ t>y article S2i4 Code, and is ^1*613advances niad? on, s°?ds consigned, after they have come Kas received a bin ot lading or letter of advice been despatched t0 hira>
They have shown that they were the factors of the defendants, and have adduced in evidence their general account with them, showing m their favor, at the time the attachment was levied, the balance which they have stated to be due them for bills then accepted and since paid ; they claim a lien and privilege for that balance upon the moneys and 1 *, ; . effects of the defendants in their hands. We have no hesitation to say, that they ought in justice to have it; and if the laws regulating their righLs left us in doubt, the obvious policy and wisdom of protecting our own citizens and giving security to commerce, would induce us to adopt the interpretation for which they contend; but those laws are too clear and explicit to leave their meaning and intent doubtful. The article 3,152 of the Louisiana Code provides that privileges can be claimed only for those debts to which it is expressly granted in the Code, and article 3,214 is the only one which treats of the privileges of factors or commission agents. That article expressly limits the privilege to specific advances made on merchandize, after it has come into , the possession of the factor, or after he has received a bill of lading or letter of advice that .they have been despatched to him. These two provisions of our law taken together neces-r ° sarily exclude all privileges for balances of general accounts, and the legislature alone has power to remedy the evil. See Baldwin vs. Bracy, 1 Louisiana Reports, 363 ; Hagan et al. vs. Sompeyrac, 3 Ibid, 157; Collins vs. Austin et al., 3 Ibid, 302.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.